'Action under the extended coverage clause of a fire insurance policy, covering damages to real property by “ windstorm.” Said clause included coverage against damages to the interior of the house resulting from the entry of rain water through breaks in the exterior walls and roof of the house, where such breaks were caused by the direct force of wind. There was testimony that the day on which the damages occurred was one of heavy wind and rain; that water came through the roof; that the wind was raising and lowering the shingles as if they were “hinged”; that the next morning it was found that five or six strips of shingles were torn, and that the shingles were in good condition a few months prior thereto, when they were laid. Other than the foregoing, there was no evidence that there were breaks in the roof visible to the naked eye. Judgment in favor of plaintiff unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Adel, Wenzel, Schmidt and Beldoek, JJ.